       Case 5:20-cv-03077-SAC Document 7 Filed 05/20/20 Page 1 of 12




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS


MELVIN L. SHIELDS,

                      Plaintiff,

vs.                                         Case No. 20-3077-SAC


SAM CLINE, et al.,

                      Defendants.


                                O R D E R

      Plaintiff, pro se, has filed this action with claims arising

from his incarceration in the Kansas correctional system.              He

brings this case pursuant to 42 U.S.C. § 1983.       This case is before

the court for screening pursuant to 28 U.S.C. § 1915A.

I. Screening standards

      Section 1915A requires the court to review cases filed by

prisoners seeking redress from a governmental entity or employee

to determine whether the complaint is frivolous, malicious or fails

to state a claim upon which relief may be granted.                A court

liberally construes a pro se complaint and applies “less stringent

standards than formal pleadings drafted by lawyers.”          Erickson v.

Pardus, 551 U.S. 89, 94 (2007).         But, a pro se litigant is not

relieved from following the same rules of procedure as any other

litigant. See Green v. Dorrell, 969 F.2d 915, 917 (10th Cir. 1992).

Conclusory allegations without supporting facts “are insufficient

                                    1
      Case 5:20-cv-03077-SAC Document 7 Filed 05/20/20 Page 2 of 12




to state a claim upon which relief can be based.”         Hall v. Bellmon,

935 F.2d 1106, 1110 (10th Cir. 1991).       The court “will not supply

additional   factual   allegations     to   round   out     a   plaintiff’s

complaint or construct a legal theory on plaintiff’s behalf.”

Whitney v. New Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997).

     When deciding whether plaintiff’s complaint “fails to state

a claim upon which relief may be granted,” the court must determine

whether   the   complaint   contains    “sufficient       factual     matter,

accepted as true, to ‘state a claim for relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)(quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).              The court

accepts the plaintiff’s well-pled factual allegations as true and

views them in the light most favorable to the plaintiff.               United

States v. Smith, 561 F.3d 1090, 1098 (10th Cir. 2009).              The court

may also consider the exhibits attached to the complaint.                 Id.

The court, however, is not required to accept legal conclusions

alleged in the complaint as true. Iqbal, 556 U.S. at 678. “Thus,

mere ‘labels and conclusions' and ‘a formulaic recitation of the

elements of a cause of action’ will not suffice” to state a claim.

Khalik v. United Air Lines, 671 F.3d 1188, 1191 (10th Cir. 2012)

(quoting Twombly, 550 U.S. at 555).

     “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

                                   2
        Case 5:20-cv-03077-SAC Document 7 Filed 05/20/20 Page 3 of 12




Iqbal, 556 U.S. at 678.          “The plausibility standard is not akin to

a ‘probability requirement,’ but it asks for more than a sheer

possibility that a defendant has acted unlawfully.” Id.                   “Where a

complaint    pleads    facts      that    are   ‘merely   consistent      with’   a

defendant's       liability,     it   ‘stops    short   of   the   line    between

possibility and plausibility of “entitlement to relief.”’”                      Id.

(quoting Twombly, 550 U.S. at 557).

       A viable § 1983 claim must establish that each defendant

caused a violation of plaintiff’s constitutional rights.                    Walker

v. Mohiuddin, 947 F.3d 1244, 1249 (10th Cir. 2020)(quoting Pahls

v. Thomas, 718 F.3d 1210, 1228 (10th Cir. 2013)).

       Plaintiffs must do more than show that their rights were
       violated or that defendants, as a collective and
       undifferentiated whole, were responsible for those
       violations. They must identify specific actions taken
       by particular defendants, or specific policies over
       which particular defendants possessed supervisory
       responsibility…

Id. at 1249-50 (quoting Pahls); see also, Robbins v. State of

Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008)(“a complaint must

make clear exactly who is alleged to have done what to whom”).

II. Plaintiff’s complaint

       Plaintiff has filed a form complaint (Doc. No. 1), but he

describes his claims in more detail in a “Memorandum of Law” at

Doc.   No.   3,    which   the    court   shall   consider    as   part    of   his

complaint.        He has also filed an affidavit in support of his

complaint.    Doc. No. 4.

                                          3
          Case 5:20-cv-03077-SAC Document 7 Filed 05/20/20 Page 4 of 12




        Plaintiff    alleges     that    he   was   placed   in   the     Kansas

correctional system at the ElDorado Correctional Facility (EDCF)

on October 29, 2019 after being sentenced to 30 years to life in

what plaintiff labels a high-profile first-degree murder case.1

Plaintiff had been incarcerated before in Kansas correctional

system.

        Plaintiff claims that defendant “Sargent Kelly” wrote a false

disciplinary report against plaintiff on November 4, 2019 which

caused plaintiff to be placed on pre-hearing detention.                 Two days

later, on November 6, 2019, plaintiff was placed on long-term

segregation (other security risk - “OSR” - status) without a

disciplinary hearing or a full hearing.              Plaintiff alleges that

the     false    report    has   been    dismissed    but    he   remains     in

administrative segregation.

        Plaintiff claims that he is on administrative segregation or

OSR status because of his most recent conviction and not because

of any disciplinary findings.            He has also alleged that he was

placed on OSR status because of his prison behavior many years

before.      Plaintiff further claims that he has not received a full

evidentiary hearing before the segregation review board at EDCF.

        Plaintiff alleges that defendant Cline, the warden at EDCF,

“signed off” on plaintiff’s continued OSR status at EDCF.                     He




1   This conviction is being appealed.

                                         4
         Case 5:20-cv-03077-SAC Document 7 Filed 05/20/20 Page 5 of 12




alleges that defendants Allison Austin and T. O’Brien recommended

plaintiff’s placement on OSR status.

     Plaintiff was transferred to Hutchison Correctional Facility

(HCF).     Plaintiff alleges that defendant Dan Schnurr, the warden

at HCF, did not release plaintiff from OSR status.                    He further

asserts that defendants Major VanHoose, Jordan Bell and Bill

Standsberry (who were part of segregation review board hearings)

participated in maintaining plaintiff on OSR status.                   Plaintiff

also alleges that defendant Bell retaliated against plaintiff for

objecting to the classification by moving plaintiff up two tiers

to A3 cellhouse and denying plaintiff the right to go through a

grievance process.

     Plaintiff alleges that being locked up in his cell “like a

fish in a tank” is embarrassing.           He further claims he is not

allowed     contact    visitation,    three    hot    meals     with        general

population, or access to all the resources of the law library.

III. Rulings

     A. Disciplinary report

     Plaintiff      alleges    that   defendant      Kelly    wrote     a    false

disciplinary report which caused plaintiff to be placed on pre-

hearing detention for a short period of time.                These allegations

fail to state a plausible claim for relief.

     A conclusory assertion that a false report was made does not

provide fair notice of a claim for relief.             See Escobar v. Mora,

                                      5
        Case 5:20-cv-03077-SAC Document 7 Filed 05/20/20 Page 6 of 12




496   Fed.   Appx.    806,     816   (10th    Cir.    2012)(rejecting       similar

allegation as “utterly conclusory”).            The Tenth Circuit in Escobar

further held that “’mere allegations of falsified evidence or

misconduct reports,’ without more, do not state a claim.’”                        Id.,

quoting Smith v. Mensinger, 293 F.3d 641, 654 (3rd Cir. 2002).

Plaintiff does not allege facts describing a due process violation

in    relation   to   the      disciplinary     report.      Indeed,       from    his

allegations, it appears that the report was dropped without a

hearing not long after it was filed. Courts have dismissed similar

allegations as failing to state a claim.                   E.g., Richardson v.

United States, 2019 WL 4038223 *10 n.2 (W.D.Okla. 6/28/2019); Lee

v.    Federal    Transfer      Center,   2016    WL    6791178   *4    (W.D.Okla.

9/28/2016);      Smith    v.    Raemisch,     2016    WL   559592    *3    (D.Colo.

2/11/2016);      Guion   v.     Spurlock,    2014     WL   2158642    *3   (D.Colo.

5/23/2014).

       B. Administrative segregation/OSR status

             1. Due process

       Plaintiff has failed to allege a due process violation because

he has not described a deprivation of a constitutionally protected

liberty interest.        “A protected liberty interest only arises from

a transfer to harsher conditions of confinement when an inmate

faces an ‘atypical and significant hardship in relation to the

ordinary incidents of prison life.’”                 Rezaq v. Nalley, 677 F.3d

1001, 1011 (10th Cir. 2012)(quoting Wilkinson v. Austin, 545 U.S.

                                         6
       Case 5:20-cv-03077-SAC Document 7 Filed 05/20/20 Page 7 of 12




209, 223 (2005)(interior quotations omitted)).            Four factors are

usually considered to determine whether placement in segregation

imposes such a hardship:       “whether (1) the segregation relates to

and furthers a legitimate penological interest, such as safety or

rehabilitation; (2) the conditions of placement are extreme; (3)

the placement increases the duration of confinement ...; and (4)

the placement is indeterminate.” Estate of DiMarco v. Wyo. Dept.

of Corrections, 473 F.3d 1334, 1342 (10th Cir. 2007).

     Plaintiff’s      allegations      and    exhibits     indicate      that

plaintiff’s placement in segregation may have been caused by safety

concerns stemming from plaintiff’s recent conviction and/or past

conduct in prison, as well as an alleged prison infraction.                See

Doc. No. 3-1, pp. 3 & 6.            This does not seem unreasonable.

Plaintiff does not allege facts showing that his administrative

segregation    conditions    are   extreme   or   that   his   placement    in

segregation increases the duration of his confinement.              Finally,

plaintiff does not allege facts showing that the placement in

segregation is indeterminate; he only makes conclusory claims that

monthly review board hearings are “shams” because he has not been

presented with evidence and plaintiff’s own statements have not

caused a change in plaintiff’s OSR status.2


2 The Supreme Court has stated that the Constitution does not require periodic
review of administrative segregation to include submission of additional
evidence or statements, and that a highly structured hearing is not required.
Hewitt v. Helms, 459 U.S. 460, 477 n.9 (1983), abrograted in part on other
grounds, Sandin v. Conner, 515 U.S. 472 483-84 (1995).

                                      7
        Case 5:20-cv-03077-SAC Document 7 Filed 05/20/20 Page 8 of 12




       In sum, plaintiff has not alleged facts demonstrating a

plausible due process claim.3

            2. First Amendment – retaliation

       The Tenth Circuit has stated that inmates are “not inoculated

from the normal conditions of confinement experienced by convicted

felons serving time in prison merely because [they] engage[] in

protected activity.”     Peterson v. Shanks, 149 F.3d 1140, 1144 (10th

Cir. 1998).     “Specific facts showing retaliation because of the

exercise of the prisoner’s constitutional rights” must be alleged.

Id.    A retaliation claim also requires a showing that the alleged

retaliatory actions were sufficient to chill an ordinary person

from    engaging   in   this   litigation.         See    Mocek   v.   City   of

Albuquerque, 813 F.3d 912, 930 (10th Cir. 2015).                  Plaintiff’s

allegations fail to allege a plausible claim that he suffered a

chilling injury because of the exercise of his constitutional

rights.

            3. Double jeopardy

        The Tenth Circuit has held that:          “[I]t is well established

that   prison   disciplinary     sanctions    –    such    as   administrative

segregation – do not implicate double jeopardy protections.” Fogle

v. Pierson, 435 F.3d 1252, 1262 (10th Cir. 2006)(quotation marks

omitted); see also, Barlor v. Patton, 681 Fed.Appx. 674, 678 (10th


3 If the court applied the DiMarco factors to the prehearing disciplinary
detention, the court would also find that plaintiff had not stated a plausible
claim.

                                      8
         Case 5:20-cv-03077-SAC Document 7 Filed 05/20/20 Page 9 of 12




Cir. 2017)(placement in maximum security is not punishment for

double     jeopardy       purposes);     McAdams      v.    Wyoming     Dept.     of

Corrections, 561 Fed.Appx. 718, 723 (10th Cir. 2014)(explaining

that     the    double    jeopardy     clause    protects     against    multiple

punishments in a single criminal proceeding); Sawyer v. Jefferies,

315 Fed.Appx. 31, 33 (10th Cir. 2008)(no double jeopardy issue

raised     by    criminal     charges    filed     following        administrative

sanctions by a jail).           Plaintiff’s allegations do not state a

plausible double jeopardy claim.

               4. Eighth Amendment

       Prison    officials     violate    the    Eighth    Amendment     if    their

“deliberate indifference to serious medical needs of prisoners

constitutes      the     unnecessary    and    wanton    infliction     of    pain.”

Estelle v. Gamble, 429 U.S. 97, 104 (1976).                This can result from

intentionally denying or delaying access to medical care.                     Id. at

104-05. But, proof of inadvertence or negligence is not sufficient

to establish a valid claim.            Id. at 105-06.       Plaintiff must show

the defendants knew plaintiff “faced a substantial risk of harm

and disregarded that risk ‘by failing to take reasonable measures

to abate it.’”         Hunt v. Uphoff, 199 F.3d 1220, 1224 (10th Cir.

1999)(quoting Farmer, 511 U.S. at 847).

       Plaintiff makes general allegations that he suffers from PTSD

and    heart    palpitations;     that    he    has     requested     psychotropic

medication and “medical help”; that he is experiencing “very high

                                         9
        Case 5:20-cv-03077-SAC Document 7 Filed 05/20/20 Page 10 of 12




levels of emotional mental distress”; and is “suffering greatly.”

Doc. No. 3, p. 10.

       These     general    allegations      against     “defendants”     are

insufficient to plausibly allege that a particular defendant acted

with deliberate indifference to a serious medical need in violation

of the Eighth Amendment.         See Walker v. Mohiuddin, 947 F.3d 1244,

1249-50 (10th Cir. 2020)(collective and generalized allegations

fail to state a plausible Eighth Amendment claim for lack of proper

medical care).

               5. Grievance process as an independent right

       Plaintiff does not have a constitutional right to have a

grievance investigated and acted upon.            See Bingham v. Thomas, 654

F.3d    1171,    1177   (11th    Cir.   2011)(citing   cases    from   various

circuits); Boyd v. Werholtz, 443 Fed.Appx. 331, (10th Cir. 2011);

Watson v. Evans, 2014 WL 7246800 *7 (D.Kan. 12/17/2014)(failure to

answer grievances does not violate constitutional rights or prove

injury necessary to claim denial of access to courts); Stallings

v.     Werholtz,     2011   WL     6934266   *7     (D.Kan.    12/30/2011)(no

constitutional right to investigation of grievances).             Plaintiff’s

claims to the contrary should be dismissed.

IV. Motion for appointment of counsel

       Plaintiff has filed a motion seeking appointment of counsel.

Doc. No. 5.      In deciding whether to appoint counsel, the district

court should consider “the merits of the prisoner’s claims, the

                                        10
      Case 5:20-cv-03077-SAC Document 7 Filed 05/20/20 Page 11 of 12




nature and complexity of the factual and legal issues, and the

prisoner’s    ability    to   investigate    the    facts   and   present   his

claims.”     Hill v. SmithKline Beecham Corp., 393 F.3d 1111, 1115

(10th Cir. 2004).    “It is not enough ‘that having counsel appointed

would have assisted [the prisoner] in presenting his strongest

possible case, [as] the same could be said in any case.’”              Steffey

v. Orman, 461 F.3d 1218, 1223 (10th Cir. 2006)(quoting Rucks v.

Boergermann, 57 F.3d 978, 979 (10th Cir. 1995)).             Here, the court

understands that plaintiff may face some obstacles in presenting

the facts and law concerning his case.          But, this is a relatively

simple case and, at this point in time, the court is not convinced

that appointment of counsel is warranted.            Considering all of the

circumstances, including that the merits of the case do not appear

favorable, the court shall deny plaintiff’s motion for appointment

of counsel without prejudice to plaintiff renewing his request at

a later point in this litigation.

V. Conclusion

     The court believes that the complaint fails to state a federal

claim for relief.       The court shall direct that plaintiff by June

18, 2020 show cause why plaintiff’s federal claims should not be

dismissed    as   explained    in   this   order.     In    the   alternative,

plaintiff may file an amended complaint by June 18, 2020 which

corrects the deficiencies discussed herein.            An amended complaint

supersedes the original complaint and must contain all of the

                                      11
     Case 5:20-cv-03077-SAC Document 7 Filed 05/20/20 Page 12 of 12




claims   upon   which    plaintiff    wishes      to   proceed.     An   amended

complaint   should      not   refer   back   to    the   original   complaint.

Plaintiff’s motion for appointment of counsel (Doc. No. 5) is

denied without prejudice.

     IT IS SO ORDERED.

     Dated this 20th day of May, 2020, at Topeka, Kansas.



                               s/Sam A. Crow___________________________
                               Sam A. Crow, U.S. District Senior Judge




                                       12
